DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed March 31, 2022. In the applicant’s reply; no claims were amended, and claims 15-17 were cancelled.  Claims 1-4 are pending in this application.

Response to Arguments
Applicants' amendments filed on March 31, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on February 10, 2022.
Applicant’s cancellation of claims 15-17 renders moot the rejections of claims 15-17 under 35 U.S.C. 101 for being directed to non-statutory subject matter, and the rejection is hereby moot. 

REASONS FOR ALLOWANCE
Claims 15-17 are canceled by the applicants. 
Claims 1-14 (now renumbered as 1-14 respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
- A processor-implemented convolution method in a neural network, the method comprising: 
- receiving, by a computing system, a size of a first kernel and a dilation rate; 
- determining, by the computing system, a size of one or more disintegrated kernels based on at least one of the size of the first kernel, a baseline architecture of a memory associated with the computing system, and the dilation rate; 
- determining, by the computing system, an address of one or more blocks of an input image corresponding to each of the one or more disintegrated kernels based on the dilation rate and one or more parameters associated with a size of the input image and the memory; 
- fetching, by the computing system, the one or more blocks of the input image based on the address, and the one or more disintegrated kernels from the memory; and 
- determining, by the computing system, an output image based on convolution of each of the one or more disintegrated kernels and the one or more blocks of the input image.
As these limitations were in claim 1, and claims 2-14 are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 

	Some closely related prior art references are listed previously: McDonnell (U.S. Patent No. 10,685,286, filed July 30, 2019.), D. Im, D. Han, S. Choi, S. Kang and H. Yoo, "DT-CNN: Dilated and Transposed Convolution Neural Network Accelerator for Real-Time Image Segmentation on Mobile Devices," 2019 IEEE International Symposium on Circuits and Systems (ISCAS), 2019, pp. 1-5, doi: 10.1109/ISCAS.2019.8702243, published May 1, 2019 hereby referred to as “Im”, and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 1.  Especially, McDonnell and Im were the most relevant reference. Both references were applied in an anticipatory rejection as well as an obviatory rejection as McDonnel is directed towards an automated neural network using fitness estimation, while Im was directed towards a CNN accelerator for real-time imaging that uses ROI segmentation for computational efficacy. However, applicant’s perfection of the claim to foreign priority grants the instant application an effective filing date of January 3, 2019, which disqualifies both McDonnell and Im as prior art. Additionally, the arguments applicant had previously presented in “Remarks” dated November 29, 2021 regarding the deficiencies of McDonnell for “receiving a size of a kernel or receiving a dilation rate” were also persuasive in overcoming its use as an anticipatory reference. An updated search was performed but did not result in the determination of any prior art as being pertinent to the claimed invention. As a result, the application is placed in condition for allowance, and the prior art does not teach the recited limitations alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

April 9, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662